internal_revenue_service number release date index number ----------------------------------- -------------------------------- ----------------------------------- ---------------------------------- -------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ----------------- ----------------------------------------------------- telephone number ---------------------- refer reply to cc psi b06 plr-117056-13 date date legend taxpayer partnership date date a b c d a b c e f g h i j k l m n o ------------------------------------------------------------ -------------------------------------------------------------------------- ----------------------- ------------------ ----- ---- -- -- ---------------------------------------------------------- ---------------------------------------------------------- ------------------------------------------------------------ -------- -------- ---- ---- -- -- -- ---- -- ------ -------- dear ----------------------- this letter replies to a letter dated date in which taxpayer requests permission to aggregate certain aggregate net profits interests pursuant to sec_614 of the internal_revenue_code and sec_1_614-5 of the income_tax regulations effective date plr-117056-13 the facts and representations submitted are summarized as follows taxpayer a calendar_year accrual basis taxpayer owns producing and nonproducing mineral royalty overriding_royalty net profits and leaseholds interests in approximately a counties and parishes in b states a substantial part of taxpayer’s assets consists of aggregate net profits overriding_royalty interests that burden various properties owned by partnership which is owned directly and indirectly by taxpayer’s general_partner taxpayer receives monthly payments from partnership based on the net profits partnership actually realizes from the properties burdened by taxpayer’s aggregate net profits interests taxpayer owns c aggregate net profits interests d of which a b and c are relevant to this ruling_request a the largest aggregate net_profits_interest burdens properties located in various oil_and_gas_properties throughout the united_states b the second largest aggregate net_profits_interest burdens properties located in various regions of the united_states lastly c the smallest aggregate net_profits_interest burdens multiple properties in the united_states taxpayer represents that each of a b and c is a single economic_interest that constitutes a single property for purposes of sec_614 taxpayer represents that substantially_all_of_the_properties burdened by c are also burdened by a over-lapping properties the remainder of the properties burdened by c are also burdened by b non-overlapping properties c burdens approximately e properties approximately f of which are over-lapping properties although the other approximately g non-overlapping properties are not burdened by a taxpayer represents that they either are adjacent to or in close proximity to properties burdened by a taxpayer further represents that each of the g non-overlapping properties is located in reasonably close proximity to a property burdened by a each of the non-overlapping properties is in the same county as a property burdened by a additionally of the g non-overlapping properties i h are contiguous with properties burdened by a ii i are located within j miles of a property burdened by a iii k are located between j and l miles of a property burdened by a and iv m are located between l and n miles of a property burdened by a thus o of the total properties burdened by c are located within l miles of a property burdened by a both the properties burdened by a and the properties burdened by c historically have generated positive net profits taxpayer expects that these properties will continue to generate positive net profits in the future separately accounting for a and c is time consuming and expensive accordingly taxpayer desires to aggregate a and c to reduce the time and expense required to separately account for the two aggregate net profits interests taxpayer represents that the aggregation of a and c will not result in a substantial reduction in tax plr-117056-13 the aggregation of a and c would be accomplished by amending the terms of the conveyance creating a such that following the amendment a would burden both the properties currently burdened by a and the properties burdened by c as a result in determining the amount payable with respect to a the total income from the properties currently burdened by a and the properties burdened by c would be offset by the total expenses of the properties currently burdened by a and the properties burdened by c thus following the aggregation there would be a single computation for all of the properties currently burdened by a and c in the case of mines wells and other natural deposits sec_614 and sec_1_614-1 define the term property to mean each separate interest owned by the taxpayer in each mineral deposit in each separate tract_or_parcel_of_land sec_1_614-1 defines the term_interest as an economic_interest in a mineral deposit it includes working interests or operating interests royalties overriding royalties net profits interests and to the extent not treated as loans under sec_636 production payments sec_614 provides that if a taxpayer owns two or more separate nonoperating_mineral_interests in a single tract_or_parcel_of_land or in two or more adjacent tracts or parcels of land the secretary shall on a showing by the taxpayer that a principal purpose of forming the aggregation is not the avoidance of tax permit the taxpayer to treat all such interests as one property for all subsequent taxable years unless the secretary consents to a different treatment sec_614 and sec_1_614-5 define the term nonoperating_mineral_interests to include only interests described in sec_614 that are not operating mineral_interests within the meaning of sec_1_614-2 sec_1_614-2 defines the term operating_mineral_interest to mean a separate mineral_interest as described in sec_614 in respect of which the costs of production are required to be taken into account by the taxpayer for purposes of computing the limitation of percent of taxable_income_from_the_property in determining the deduction for percentage_depletion under sec_613 or such costs would be so required to be taken into account if the mine well or other natural_deposit were in the production_stage the term does not include royalty interests or similar interests such as production payments or net profits interests sec_1_614-5 provides that upon proper showing to the commissioner a taxpayer who owns two or more separate nonoperating_mineral_interests in a single tract_or_parcel_of_land or in two or more adjacent tracts or parcels of land shall be permitted under sec_614 to form an aggregation of all such interests in each separate kind of mineral deposit and treat such aggregation as one property permission shall be granted by the commissioner only if the taxpayer establishes that a principal purpose in plr-117056-13 forming the aggregation is not the avoidance of tax the fact that the aggregation of nonoperating_mineral_interests will result in a substantial reduction in tax is evidence that the avoidance of tax is a principal purpose of the taxpayer an aggregation formed under sec_1_614-5 shall be considered as one property for all purposes of the internal_revenue_code in no event may nonoperating interests in tracts or parcels of land that are not adjacent be aggregated and treated as one property the term two or more adjacent tracts or parcels of land means tracts or parcels of land that are in reasonably close proximity to each other depending on the facts and circumstances of each case adjacent tracts or parcels of land do not necessarily have any common boundaries and may be separated by intervening mineral rights sec_1_614-5 provides that an application_for permission to aggregate separate nonoperating interests under sec_614 and sec_1_614-5 must be made in writing to the commissioner and must be filed within days after the beginning of the first taxable_year beginning after date for which aggregation is desired or within days after the acquisition of one of the nonoperating_mineral_interests that is to be included in the aggregation whichever is later sec_1_614-5 provides that the application_for permission to aggregate nonoperating_mineral_interests under sec_614 and sec_1_614-5 shall include a complete statement of the facts upon which the taxpayer relies to show that the avoidance of tax is not a principal purpose of forming the aggregation such application shall also include a description of the nonoperating_mineral_interests within the tract or tracts of land involved a general description accompanied by maps appropriately marked which accurately circumscribes the scope of the aggregation and shows that the taxpayer is aggregating all the nonoperating_mineral_interests in a particular kind of mineral deposit within the tract or tracts of land involved will be sufficient if the commissioner grants permission a copy of the letter granting such permission shall be attached to the taxpayer's return for the first taxable_year for which such permission applies if the taxpayer has already filed such return a copy of the letter of permission shall be filed with the district_director for the district in which such return was filed and shall be accompanied by an amended_return or returns if necessary or if appropriate a claim for credit or refund sec_1_614-5 provides that the election to aggregate separate nonoperating_mineral_interests under sec_614 and sec_1_614-5 is binding upon the taxpayer for the first taxable_year for which made and for all subsequent taxable years unless consent to make a change is obtained from the commissioner a net_profits_interest that burdens multiple properties aggregate net_profits_interest is treated as a single economic_interest that constitutes a single property under sec_614 if the burdened properties are economically interrelated that is in computing the amount owed to the holder of the aggregate net_profits_interest the holder of the burdened working interests must take into account the revenues and expenses from all plr-117056-13 of the burdened properties the holder of an aggregate net_profits_interest must at all times look to all the burdened properties for a return_of_capital therefore an aggregate net_profits_interest must be created and conveyed in a single transaction and all the burdened properties must be identified at the time that the net_profits_interest is created and conveyed the addition of properties to an aggregate net_profits_interest after it is created except as permitted under sec_614 is an impermissible aggregation that disqualifies the aggregate net_profits_interest as a single economic_interest if an aggregate net_profits_interest qualifies as a single economic_interest a single sec_614 property a net_profits_interest that burdens a working_interest in the same tract_or_parcel_of_land as any one of the working interests burdened by the aggregate net_profits_interest would be considered to be in the same tract_or_parcel_of_land as the aggregate net_profits_interest for purposes of the aggregation rules of sec_614 and sec_1_614-5 moreover a property that is adjacent to that is in reasonably close proximity to any one of the properties burdened by the aggregate net_profits_interest would be adjacent to the aggregate net_profits_interest thus under sec_614 and sec_1_614-5 a taxpayer that owns an aggregate net_profits_interest that qualifies as a single economic_interest may request permission to aggregate the aggregate net_profits_interest with a separate net_profits_interest that burdens a working_interest in the same tract_or_parcel_of_land as any one of the working interests burdened by the aggregate net_profits_interest similarly a taxpayer that owns an aggregate net_profits_interest may request permission to aggregate the aggregate net_profits_interest with a separate net_profits_interest that burdens a property that is adjacent to any one of the properties burdened by the aggregate net_profits_interest in either case permission to aggregate is granted only if the taxpayer establishes that a principal purpose in forming the aggregation is not the avoidance of tax taxpayer has represented that each of a b and c is single economic_interest that constitutes a single property for purposes of sec_614 taxpayer also has represented that substantially_all_of_the_properties burdened by c are in the same tracts or parcels of land as certain properties burdened by a or in tracts or parcels of land that are adjacent to properties burdened by a finally taxpayer has represented that the purpose of the proposed aggregation is to eliminate the hardship and expense of separately accounting for the separate aggregate net profits interests and that the proposed aggregation will not result in a substantial reduction in tax based on the representations made and consideration of the descriptions and maps submitted we conclude that the avoidance of tax is not a principal purpose of forming the aggregation based solely on the facts and representations submitted we grant consent for taxpayer to aggregate a and c the aggregate net_profits_interest resulting from the aggregation of a and c must be treated as a single property for purposes of sec_614 for the taxable_year beginning date and for all subsequent tax years unless consent is obtained from the commissioner to change the aggregation plr-117056-13 except as specifically set forth above we express or imply no opinion concerning the federal_income_tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular we express or imply no opinion whether each of a b c or the aggregate net_profits_interest resulting from the aggregation of a and c is a single economic_interest that qualifies as a single property under sec_614 this ruling is conditioned on each of a c and the aggregate net profits resulting from the aggregation of a and c qualifying as a single economic_interest under sec_614 the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney we are sending copies of this letter to taxpayer's authorized representative we also are sending a copy of this letter to the appropriate industry director lb_i a copy of this ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely associate chief_counsel passthroughs and special industries brenda m stewart senior counsel branch office of associate chief_counsel passthroughs special industries
